Citation Nr: 1621859	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-28 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Prior to September 30, 2012, entitlement to an initial rating in excess of 30 percent for a service-connected psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and depression NOS.

2.  As of September 30, 2012, entitlement to an initial rating in excess of 30 percent for a service-connected psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder NOS, and depression NOS.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to October 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case has since been transferred to the RO in Chicago, Illinois.  The November 2009 rating decision on appeal granted service connection specifically for PTSD and assigned an initial 30 percent evaluation, effective October 24, 2008.  The Veteran appeals for a higher initial evaluation.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder NOS, and depression NOS.

In December 2013, the Board remanded this claim for the scheduling of a videoconference hearing.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AOJ complied with the Board's remand instructions by scheduling the Veteran for a videoconference hearing in February 2014.  However, in a February 2014 Statement in Support of Claim, the Veteran withdrew his request for a videoconference hearing.

The Veteran filed a VA Form 21-22 in October 2009, appointing the American Legion as his representative.  He submitted another VA Form 21-22 in May 2010 appointing the same representative.  In June 2010, a letter was received from the North Carolina Division of Veterans Affairs (NCDVA), revoking its Power of Attorney and requesting that it be removed as the Veteran's representative.  The Board notes that no VA Form 21-22 was submitted appointing NCDVA as the Veteran's representative.  As such, the Board continues to consider the Veteran's representative to be the American Legion, which has continued to represent the Veteran and submitted a brief on his behalf as recently as April 2016.

The issue of entitlement to an initial rating in excess of 30 percent for a psychiatric disorder, to include PTSD, as of September 30, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 30, 2012, the Veteran's service-connected psychiatric disability was most appropriately characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

Prior to September 30, 2012, the criteria for an evaluation in excess of 30 percent for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in October 2009 and July 2011.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's psychiatric disability has been currently evaluated as 30 percent disabling, effective October 24, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that the severity of his psychiatric disability warrants a rating in excess of 30 percent.  In his January 2010 Notice of Disagreement (NOD), he specifically stated that it warranted a 50 percent rating.  In the NOD and an August 2012 correspondence, the Veteran reported symptoms of difficulty understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, impaired impulse control when not on medication, irritation, anger, inability to feel "love side emotions," hypervigilance, and stereotyped speech.  He also stated that he had occupational impairment with school and work due to complexity and memory issues; had a hard time making new friends; and did not enjoy activities, which interfered with intimate relationships.

VA treatment records from May 2009 to September 2009 reflect that the Veteran was a full-time online college student in June 2009, who changed to part-time status in September 2009.  He was in a relationship with a girlfriend with whom he lived, but did not do much for leisure.  He stated that he stayed home due to comfort, but also due to financial constraints.  He noted an increase in anxiety when he went out in public sometimes.  Objective examinations found the Veteran to be neat and appropriate in appearance; anxious, depressed, and irritable; oriented to person, place, time, and purpose; calm; and alert.  He was also found to have normal, calm, fluent, spontaneous speech; appropriate, cooperative behavior; appropriate and reactive affect; normal, linear, organized, goal-directed, and logical thought processes; concrete, reality-based thought content; some anhedonia; and normal abstraction.  He was found to have impaired insight and judgment in May 2009, but good impulse control, judgment, and insight from June 2009 through September 2009.  He was assessed with adjustment disorder with mixed disturbance of emotions and conducts, alcohol abuse, and PTSD.  His GAF scores were 55 in May 2009, 60 in June 2009, and 65 in August 2009 and September 2009.

An October 2009 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported that he kept in touch with his family members, had a few "Army buddies," spent most of his time with his friend James when he was not at home, and spent his leisure time on the internet or doing homework.  He reported being more irritable with his girlfriend in the past three to four months and that he was quick to punish her son.  Upon objective examination, the VA examiner found the Veteran to be casually dressed and groomed; tense at times; cooperative; pleasant; and oriented to person, place, and time.  She also found the Veteran to have speech within normal limits; restricted and somewhat detached affect; thought process and content within normal limits; no delusions or hallucinations; moderately impaired judgment and insight; no homicidal or suicidal ideation; no inappropriate behavior; and remote, recent, and immediate memory within normal limits.  She diagnosed the Veteran with PTSD based on the DSM-IV and alcohol abuse, and provided a GAF score of 50.  She further found the Veteran to have occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, due to such symptoms as severe nightmares, moderate flashbacks, moderate avoidance and isolation, severe hypervigilance and increased arousal, moderate sleep disturbance, and increased alcohol use.  This level of occupational and social impairment equates to the rating criteria for the assignment of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.

VA treatment records from December 2009 to May 2010 reflect that the Veteran was doing well with improved mood, less irritability, less nightmares, being less easily startled, feeling less of a need to be distant from people and less vigilant, and a better relationship with his girlfriend.  He was found to have normal speech and psychomotor patterns; a good range of emotion; no suicidal or homicidal ideation, hallucinations, delusions, or paranoia; unremarkable speech or tone of voice; organized, linear, coherent, relevant, logical, and sequential thought processes; a heightened awareness of surroundings; a normal range of affect that was appropriate, euthymic, and congruent with mood and content; and grossly intact memory for immediate, short-term, and long-term memory.  He was also found to be oriented and alert and mostly calm with occasional positional change and assertive posture.  He was enrolled part-time in a business associates program and stated that he was seeking employment in a warehouse as his previous work in security triggered his irritability and hypervigilance.  He was assessed with "PTSD/mood" with moderate symptoms.  His GAF score in May 2010 was 65.

A November 2010 Raleigh Vet Center letter stated that the Veteran was employed at Walmart, and terminated his engagement to his girlfriend as she did not want to move to Illinois with him.  The Veteran reported symptoms of intrusive thoughts once a week, nightmares two to three times a week, physiological arousal (shaking) when hearing loud noises, loss of interest in previously enjoyed activities (hockey and going to beach), emotional numbing, poor sleep, irritability with angry outbursts, poor concentration and memory, hypervigilance, and hyperstartle response.

VA treatment records from March 2011 to May 2011 reflect the Veteran's report that he continued to have some difficulty with attention and concentration, that he experienced a heightened state of tension that increased in class and resulted in hypervigilance, and that he had problems with memory and emotional numbing.  He stated that he lived with a roommate, was studying business administration but later changed to landscape horticulture, and worked 20 to 30 hours a week at Walmart since June 2010.  He noted his previous employment as mall security for six to eight months, which he quit because of low pay and hours that interfered with school.  He reported no problems with occupational functioning.  He stated that he enjoyed staying home and playing video games, that he had few friends due to his recent move to the area, and that he had a few friends and girlfriend in North Carolina.  Upon objective examination, he was found to have clear, coherent, and relevant speech; appropriate behavior; a well-groomed appearance; a cooperative attitude; euthymic mood with broad and flexible affect that was congruent to mood; logical and goal-directed thought processes; thought content that was within normal limits; grossly intact memory; good judgment and insight; and no signs or reports of hallucinations, delusions, paranoia, or suicidal or homicidal ideation.  He was diagnosed with a history of PTSD, an anxiety disorder NOS, and depression NOS.  He was given a GAF score of 68 in March 2011 and May 2011.

A July 2011 VA examination report indicated review of the Veteran's medical records, recounted the Veteran's history, and recited his complaints.  The Veteran denied any symptoms during the past year.  He stated that he reenrolled in school for horticulture after "cutting back" as going to school and working had been "too much for him."  He was working full-time at Walmart and noted that he had worked as mall security for nine months after discharge but quit as he could not get along with his boss.  He reported that he got angry, irritable, and in arguments with his girlfriend.  He stated that he preferred to be alone as he had difficulty not getting angry and irritable in normal conversations, avoided people except for close friends, and limited social interaction to his roommates and girlfriend.  He noted that he liked to watch sports and go fishing.  An objective examination revealed appropriate affect; anxious, dysphoric mood; difficulty concentrating; unremarkable thought process and content; no delusions; good judgment and insight; sleep impairment in the form of nightmares and flashbacks; fair impulse control; normal recent, remote, and intermediate memory; and no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, episodes of violence, homicidal or suicidal ideation, or problem with activities of daily living.  The Veteran reported panic attacks, although they were controlled if he took his medication and did not occur very often in the recent past.  He was diagnosed with PTSD based on the DSM-IV criteria and was given a GAF score of 60.

VA treatment records from September 2011 to April 2012 reveal significant improvement in most areas of functioning.  The Veteran was found to be sleeping and managing his mood well, and to have good mood, good insight, and appropriate speech and manner.  He was diagnosed with depression.  In October 2011, the Veteran reported academic success and recent work promotion, as well as improvements in his relationship with his girlfriend.  As such, treatment was terminated.  His GAF score was 75.

A VA emergency treatment record from September 30, 2012, revealed that the Veteran had stopped taking his medication in May 2012 to try to manage his symptoms without them but that he restarted them when he became increasingly irritable and agitated.  He was discharged with a diagnosis of PTSD.  A September 2012 social work note reflects that the Veteran reported an increase in PTSD symptoms over the past two to three months.  He stated that he was attending school full-time, was working, was close with his family, and lived with his ex-girlfriend.  Objective examination revealed abnormal movements; speech within normal limits; anger; affect that was congruent to content and restricted; logical, linear, and goal-oriented thought processes; fair insight and judgment; and no delusions, hallucinations, or suicidal or homicidal ideations.  He was diagnosed with chronic PTSD and alcohol abuse, and given a GAF score of 45.  See Virtual VA, 10/2/12 CAPRI (8/15/12-9/30/12), p. 2-3, 6-8.

A November 2012 VA treatment record reflects the Veteran's well-kept appearance; fluent and spontaneous speech; calm and more level mood with no depression or anhedonia; moderate to full range of affect that was reactive and mildly tense or anxious; linear and goal-directed thought processes; reality-based thought content; good insight and judgment; and lack of hopelessness, hallucinations, and suicidal, violent, or homicidal ideations.  His GAF score was 55.  See Virtual VA, 5/1/13 CAPRI (Durham 11/13/12), p. 1-2.

Based on a careful review of all of the evidence, the Board finds that an initial rating in excess of 30 percent for the Veteran's psychiatric disability is not warranted prior to September 30, 2012, as the Veteran's psychiatric disability is more appropriately characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

During this period, the Veteran exhibited symptoms such as anger, irritability, nightmares, depressed mood, hypervigilance, hyperarousal, flashbacks, restricted affect at times, and poor concentration.  However, the symptoms during this period, as described in detail in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating of 50 percent rating, which requires occupational and social impairment with reduced reliability and productivity.  Despite the Veteran's contentions of such symptoms, the evidence does not demonstrate that the Veteran exhibited symptoms commensurate with those listed in the rating criteria for the 50 percent rating, such as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Rather, the evidence of record shows that the Veteran was able to maintain a close relationship with his family, maintain a romantic relationship for almost three years, study business and horticulture by taking online college courses, work at Walmart where he was promoted as a loss prevention officer, and maintain relationships with close friends.  Although the Veteran stated at the July 2011 VA examination that he quit his job as mall security due to his inability to get along with his boss, he had previously stated that it triggered his irritability and hypervigilance and that he quit due to low pay and hours that interfered with school.  He also contended that he had some difficulty in school due to his attention and concentration difficulties.  However, despite these difficulties, they did not appear to significantly impair the Veteran as he reported to be enjoying his classes and succeeding academically.  He also reported no problems with occupational functioning.

Although the Veteran exhibited some anhedonia and restricted and somewhat detached affect, the Veteran was found to exhibit a good range of emotion and a normal range of affect that was appropriate, euthymic, and congruent with mood and content in late 2009 and in 2011.  Rather than circumstantial, circumlocutory, or stereotyped speech, the Veteran was found to have clear, relevant, calm, fluent, spontaneous speech that was within normal limits.  Although the Veteran reported panic attacks at his July 2011 VA examination, he stated that they were controlled if he took his medication and did not occur very often.  Rather than impaired abstract thinking, he was found to have normal, linear, organized, goal-directed, coherent, relevant, sequential, and logical thought processes; concrete, reality-based thought content; and normal abstraction.  Although he was found to have some level of impaired insight and judgment in May 2009 and October 2009, he was repeatedly found to have good judgment and insight from June 2009 to September 2009 and from March 2011 to April 2012, and to have fair insight and judgment in September 2012.  Additionally, the Veteran contended that he had impaired short- and long-term memory, but he was consistently found to have normal remote, recent, and immediate memory that was grossly intact.  Furthermore, although the Veteran's GAF scores ranged from 50 to 75, they mostly reflect symptoms that were mild.  Moreover, the October 2009 VA examiner actually found that the Veteran's symptoms indicated occupational and social impairment at a 30 percent level.

The Board notes that the Veteran's social and occupational impairment level remained fairly consistent and stable prior to September 30, 2012, and in fact appears to have improved with academic success and a promotion at work.  In view of these factors, the Board finds that the Veteran's service-connected psychiatric disability does not warrant an evaluation higher than 30 percent prior to September 30, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The Board has considered whether the Veteran's psychiatric disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected psychiatric disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned ratings.  As explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Prior to September 30, 2012, entitlement to an initial rating in excess of 30 percent for a service-connected psychiatric disability, to include PTSD, an anxiety disorder NOS, and depression NOS, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In his April 2016 Written Brief Presentation, the Veteran contended that his PTSD had worsened due to several stressors.  See VBMS, 5/3/16 Appellate Brief.  As such, he requested that he be afforded a new VA examination for a more accurate evaluation of the current severity of his psychiatric disability.  Additionally, the Veteran's GAF score was 75 in October 2011, but decreased to 45 on September 30, 2012, indicating a possible worsening of his psychiatric disability.  Furthermore, there are no VA treatment records after September 30, 2012, that discuss or provide evidence regarding the Veteran's occupational and social impairment, and there are no VA treatment records after November 13, 2012, that provide any kind of evaluation or assessment of the severity of his psychiatric disorder.

It also appears that in March 2015, a VA examination for the Veteran's psychiatric disability was scheduled but cancelled as it was scheduled at an incorrect jurisdiction.  See VBMS, 3/25/15 C&P Exam.  Another VA examination was to be scheduled in Marion, Illinois.  See VBMS, 3/26/15 VA Examination.  A request for a VA psychiatric examination appears to have been requested on April 2015, but there is no notation or documentation as to whether a VA examination was actually scheduled and whether the Veteran received notification.  As such, the Board finds that there is a defect in the adequacy of VA's duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriately qualified psychiatrist or psychologist to evaluate and determine the current severity of the Veteran's psychiatric disability, to include PTSD, anxiety disorder NOS, and depression NOS.  The examiner should discuss the Veteran's level of occupational and social impairment given the severity of his psychiatric disability.  All tests and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

3.  The AOJ shall then readjudicate the issue of entitlement to an initial rating in excess of 30 percent for a service-connected psychiatric disability, to include PTSD, anxiety disorder NOS, and depression NOS, as of September 30, 2012.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


